&©3/-24>

                                          J35Z) flTPiSCDCrm ftQAh
                                          HUMhLE, TEXAS 7739A,


        Offltf g«e CLERK                                       ^^opcrhhw^;,.^-,..
            PQM £30*                                       ,         MAR I2k.:j
            flUSmi, TEXAS 727/1

              ^E- EX PARTE CLLFitM SEftitf LAlOMV
                  CAUSE MU/lA&ER 5D7fl2>5-d

                  3U/*L DISTRICT aWRT— HARRIS C0(Jh>TN. "JEXP&
                  "CMMGE QFfrlflnfl£\ AhhRESS, NOnCE.1"


      ZNCfldCJERATEb AMD /W? fMftlUD^ P)bbRESS> (mcAM&mbib LECffl32*n
FJAS CUftlfoGGb, AAib IB MO\M AS FDLUMS:
                M. CLEFTS tfERM FftP^OS, dR. _tj%5Ql
                ?(\N\ LjCHMER SmTE-zmiL ,    £3^
                   J35& ATRSCACXTK ftOAD


please mme /Me m m fifc^iit cftu^/\Mwrr case or- mis Irnmt &f
        bQH&E QflTUBTHE35>4. DAI OF          T^PuvmU                 ^Q fe        .




jLx/GTF.                                                                      -
 ^i* t-n£



»   „          THE MAfi£AS WllMT (CfiUSh/\A]fOT CASE) &ETOKb THE CDblKi IS LIKtffcft
JKR 1MEM fftisaseE.QlFlD^aERRI Lflll\DRi_TTO ttUMkBE 4%14a\
TDTttE CQWTKAM L AAA PRESBiTU aSCARCERATEb UlOhER f/\/W LE6flLB>mffl
AlftME.) FRANCIS; ALLCMRESPfttoDGtiCE Tb /VIE SYtGULD b£ AbDeBssab
UfUhBlM LE^BL feEPJH NME tBft^OS, LlfoU=5S TfrLD* QTUQllMIS£ MlttE
FUTURE.